Citation Nr: 1627746	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-49 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2. Entitlement to service connection for a sleep disability, to include as secondary to service-connected bilateral hearing loss and tinnitus. 

3. Entitlement to a compensable initial rating for bilateral hearing loss.

4. Entitlement to an initial rating in excess of 10 percent for tinnitus.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, October 2011, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A hearing was held in April 2016 by means of video conferencing equipment with the Veteran in Indianapolis, Indiana before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, 22 Vet. App. 447; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a sleep disability and an acquired psychiatric disability, to include depression and anxiety, both to include as secondary to service-connected bilateral hearing loss and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in either ear, with no indication of exceptional patterns of hearing loss.

2. The Veteran has been awarded the maximum schedular rating for tinnitus; his symptoms are contemplated in the schedular criteria.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2015).

2. The criteria for a rating in excess of 10 percent under the schedular criteria for tinnitus, and for extra-schedular referral, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in November 2009, January 2011, and August 2011 that fully addressed all notice elements and were sent prior to the issuance of the initial RO decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records and VA treatment records.  The Veteran submitted personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was provided VA examinations for his hearing loss and tinnitus in September 2011 and July 2015.  The examination reports are adequate for rating purposes because the examiners reviewed the claims file, examined the Veteran, and provided detailed reports addressing the Veteran's symptoms of hearing loss and tinnitus.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

The Veteran seeks an initial compensable rating for service-connected bilateral hearing loss and a rating in excess of 10 percent for tinnitus.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss.  The Board acknowledges that during the Veteran's April 2016 hearing, he indicated that he was awarded service connection for only one ear.  However, the October 2011 rating decision shows that the RO awarded service connection for both ears and assigned a single non-compensable rating for this disability.  

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id. 

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre-designated schedule.  See 38 C.F.R. § 4.85, Tables VI and VII.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he had some difficulty hearing conversations.  He noted intermittent tinnitus.

His hearing acuity measured as follows:


1000
2000
3000
4000
Average
Right
20
20
40
40
30
Left
25
25
45
45
35

Speech recognition was 96 percent in both ears.  Neither ear exhibited exceptional patterns of hearing loss.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "I".  38 C.F.R. § 4.85.  His left ear hearing loss also corresponds to a numeric designation of "I".  Id.  The combined numeric designations result in a "0" percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded another VA examination in July 2015.  The Veteran reported that his hearing loss interferes with his ability to hear with background noise and hear when multiple people speak at once.  He noted that his tinnitus interfered with his ability to hear, fall asleep, and remain asleep at night.

His hearing acuity measured as follows:


1000
2000
3000
4000
Average
Right
15
20
30
45
28
Left
20
20
35
40
29

Speech recognition was 100 percent in both ears.  Neither ear exhibited exceptional patterns of hearing loss.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "I".  38 C.F.R. § 4.85.  His left ear hearing loss also corresponds to a numeric designation of "I".  Id.  The combined numeric designations result in a "0" percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board acknowledges the Veteran's complaints of difficulty hearing conversations and difficulty falling and staying asleep at night due to his bilateral hearing loss and tinnitus.  The Veteran also testified that his ears would ring and pop.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In sum, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

The Veteran contends that his tinnitus is more severe than contemplated by the 10 percent rating assigned.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  38 C.F.R. § 4.87.  The 10 percent rating is the maximum rating provided under this diagnostic code.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).  No other diagnostic codes are applicable in this case.  Since the Veteran has already been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260 for his service-connected tinnitus, the appeal must be denied.

III. Extraschedular Ratings

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms of bilateral hearing loss and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss and tinnitus affect daily activities are not addressed in the rating schedule.  However, the Veteran's complaints, as summarized above, are not particularly unusual with hearing disabilities.  The Veteran has not contended that his hearing loss or tinnitus has interfered with employment and he has not been hospitalized for either condition.  Further, the VA examiners did not find that either condition would prevent employment.  Consequently, the Board finds the schedular criteria for bilateral hearing loss and tinnitus reasonably describe the Veteran's disability level and symptomatology and that the assigned schedular evaluation is adequate.  The Board concludes that referral for an extraschedular rating is not warranted for bilateral hearing loss or tinnitus.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety, and for a sleep disability, both to include as due to or aggravated by service-connected bilateral hearing loss and tinnitus.  The Board observes that VA examinations were not provided to determine the etiology of the Veteran's disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran testified that his acquired psychiatric disorders and his sleep disability manifested during and have persisted since service.  Neither condition was noted in the service treatment records or treated until approximately 30 years after service; however, since the Veteran has alleged that both conditions have been aggravated by his service-connected bilateral hearing loss and tinnitus, and since the Board cannot make medical determinations addressing this assertion, a remand is necessary to schedule a VA examination to determine the nature and etiology of his sleep disability and acquired psychiatric disorders.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

Regarding entitlement to a TDIU, this claim was raised in the November 2015 substantive appeal, VA Form 9.  This matter has not been developed.  Accordingly, the Veteran should be sent an updated notice letter under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of the evidence needed to substantiate a claim for a TDIU and send him VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Ask the Veteran to complete and return VA Form 21-8940, to provide any relevant employment information, and to authorize VA to contact his employers for additional information regarding his employment.

2. Obtain and associate with the electronic claims file updated VA treatment records.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.  All necessary testing must be completed.

For each acquired psychiatric disorder diagnosed since October 2009, to include depressive and anxiety disorders, opine whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during service or is otherwise related to service, to include whether the disorder is due to or has been aggravated by service-connected bilateral hearing loss and tinnitus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In the opinion, the examiner must consider the Veteran's lay statements and testimony alleging onset during service and continuity of symptoms thereafter.  If any opinion and supporting rationale cannot be provided without resorting to speculation, the examiner must clearly indicate such in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disability.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.  All necessary testing must be completed.

For any identified sleep disability, to include insomnia, opine whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during service or is otherwise related to service, to include whether it is due to or has been aggravated by service-connected bilateral hearing loss and tinnitus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In the opinion, the examiner must consider the Veteran's lay statements and testimony alleging onset during service and continuity of symptoms thereafter.  If any opinion and supporting rationale cannot be provided without resorting to speculation, the examiner must clearly indicate such in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


